

117 HR 1178 IH: Commission on Domestic Terrorism Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1178IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Speier (for herself, Mr. Reed, Ms. Sherrill, and Mr. Garbarino) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo establish the National Commission on Domestic Terrorism, and for other purposes.1.Short titleThis Act may be cited as the Commission on Domestic Terrorism Act of 2021.2.Establishment of CommissionThere is established in the legislative branch the National Commission on Domestic Terrorism (in this Act referred to as the Commission).3.PurposesConsistent with the functions described in section 5, the purposes of the Commission are to—(1)examine and report upon the Federal Government’s failure to respond to and prevent domestic terrorist attacks in the United States in the past 20 years;(2)ascertain, evaluate, and report on the evidence developed by all relevant governmental agencies regarding the facts and circumstances surrounding domestic terrorist attacks in the United States in the past 20 years;(3)make a full and complete accounting of the circumstances surrounding domestic terrorist attacks that occurred in the past 20 years, and the extent of the United States preparedness for, and response to, the attacks; and(4)investigate and report to the President, Congress, and the public on its findings, conclusions, and recommendations for corrective measures that can be taken to prevent acts of domestic terrorism.4.Composition of Commission(a)MembersThe Commission shall be composed of 10 members, of whom—(1)1 member shall be appointed by the President, who shall serve as Chair of the Commission;(2)1 member shall be appointed by the leader of the Senate (majority or minority leader, as the case may be) of the Republican Party, in consultation with the leader of the House of Representatives (majority or minority leader, as the case may be) of the Republican Party, who shall serve as Vice-Chair of the Commission;(3)2 members shall be appointed by the senior member of the Senate leadership of the Democratic Party;(4)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Republican Party;(5)2 members shall be appointed by the senior member of the Senate leadership of the Republican Party; and(6)2 members shall be appointed by the senior member of the leadership of the House of Representatives of the Democratic Party.(b)Timing for appointmentAll members of the Commission shall be appointed not later than 30 days after the date of enactment of this Act.(c)Qualifications; initial meeting(1)Political party affiliationNot more than 5 members of the Commission shall be from the same political party.(2)Nongovernmental appointeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government.(3)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, legal practice, including experts in national security law, criminal law, and civil rights law, public administration, intelligence gathering, online disinformation and misinformation, online radicalization, technology, and social sciences.(4)Initial meetingThe Commission shall meet and begin the initial operation of the Commission as soon as practicable.(d)Quorum; vacanciesAfter its initial meeting, the Commission shall meet upon the call of the Chair or a majority of its members. Eight members of the Commission shall constitute a quorum. Any vacancy in the Commission shall not affect its powers, but shall be filled in the same manner in which the original appointment was made.5.Functions of CommissionThe functions of the Commission are to—(1)conduct an investigation that—(A)investigates relevant facts and circumstances relating to the Federal Government’s failure to respond to and prevent acts of domestic terrorism in the past 20 years, including, but not limited to, relevant facts and circumstances relating to the domestic terrorist attack on the United States Capitol on January 6, 2021, including any relevant legislation, plan, policy, practice, or procedure; and(B)may include relevant facts and circumstances relating to—(i)intelligence agencies;(ii)law enforcement agencies;(iii)homeland security agencies;(iv)the Armed Forces;(v)communications platforms;(vi)financial services platforms;(vii)the role of congressional oversight and resource allocations; and(viii)other areas of the public and private sectors determined relevant by the Commission for its inquiry;(2)identify, review, and evaluate the lessons learned from acts of domestic terrorism in the past 20 years, including, but not limited to, the domestic terrorist attack on the United States Capitol on January 6, 2021, regarding the structure, coordination, and management arrangements of the Federal Government, and, if appropriate, State and local governments and nongovernmental entities, relative to detecting, preventing, and responding to such domestic terrorist attacks; and(3)submit to the President and Congress such reports as are required by this Act containing such findings, conclusions, and recommendations as the Commission shall determine, including proposing organization, coordination, planning, management arrangements, procedures, rules, and regulations.6.Powers of Commission(a)In general(1)Hearings and evidenceThe Commission or, on the authority of the Commission, any subcommittee or member thereof, may, for the purpose of carrying out this Act—(A)hold such hearings and sit and act at such times and places, take such testimony, receive such evidence, administer such oaths; and(B)subject to paragraph (2)(A), require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memoranda, papers, and documents, as the Commission or such designated subcommittee or designated member may determine advisable.(2)Subpoenas(A)Issuance(i)In generalA subpoena may be issued under this subsection only—(I)by the agreement of the Chair and the Vice-Chair; or(II)by the affirmative vote of 6 members of the Commission.(ii)SignatureSubject to clause (i), subpoenas issued under this subsection may be issued under the signature of the Chair or any member designated by a majority of the Commission, and may be served by any person designated by the Chair or by a member designated by a majority of the Commission.(B)Enforcement(i)In generalIn the case of contumacy or failure to obey a subpoena issued under paragraph (1), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court.(ii)Additional enforcementIn the case of any failure of any witness to comply with any subpoena or to testify when summoned under authority of this section, the Commission may, by majority vote, certify a statement of fact constituting such failure to the appropriate United States attorney, who may bring the matter before the grand jury for its action, under the same statutory authority and procedures as if the United States attorney had received a certification under sections 102 through 104 of the Revised Statutes of the United States (2 U.S.C. 192 through 194).(b)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this Act.(c)Information from Federal agencies(1)In generalThe Commission is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality of the Government, information, suggestions, estimates, and statistics for the purposes of this title. Each department, bureau, agency, board, commission, office, independent establishment, or instrumentality shall, to the extent authorized by law, furnish such information, suggestions, estimates, and statistics directly to the Commission, upon request made by the Chair, the chair of any subcommittee created by a majority of the Commission, or any member designated by a majority of the Commission.(2)Receipt, handling, storage, and disseminationInformation shall only be received, handled, stored, and disseminated by members of the Commission and its staff consistent with all applicable statutes, regulations, and Executive orders.(d)Assistance from Federal agencies(1)General Services AdministrationThe Administrator of General Services shall provide to the Commission on a reimbursable basis administrative support and other services for the performance of the Commission's functions.(2)Other departments and agenciesIn addition to the assistance prescribed in paragraph (1), departments and agencies of the United States are authorized to provide to the Commission such services, funds, facilities, staff, and other support services as they may determine advisable and as may be authorized by law.(e)GiftsThe Commission may accept, use, and dispose of in-kind gifts or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission.(f)Postal ServicesThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States.7.Nonapplicability of Federal Advisory Committee Act(a)In generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.(b)Public meetings and release of public versions of reportsThe Commission shall—(1)hold public hearings and meetings to the extent appropriate; and(2)release public versions of the reports required under section 11.(c)Public hearingsAny public hearings of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.8.Staff of Commission(a)In general(1)Appointment and compensationThe Chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a Staff Director and such other personnel as may be necessary to enable the Commission to carry out its functions, except that no rate of pay fixed under this subsection may exceed the equivalent of that payable for a position at level V of the Executive Schedule under section 5316 of title 5, United States Code.(2)Members of the CommissionAny member of the Commission shall not be considered a Federal employee except for purposes of chapter 81 of title 5 (relating to compensation for injury), and sections 2671 through 2680 of title 28 (relating to tort claims).(b)Coverage under Congressional Accountability Act of 1995For purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.)—(1)the Commission shall be considered an employing office; and(2)the personnel of the Commission shall be considered covered employees.(c)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of their regular employment without interruption.(d)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.9.Compensation and travel expenses(a)CompensationEach member of the Commission may be compensated at not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.(b)Travel expensesWhile away from their homes or regular places of business in the performance of services for the Commission, members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, in the same manner as persons employed intermittently in the Government service are allowed expenses under section 5703(b) of title 5, United States Code.10.Security clearances for Commission members and staffThe appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements, except that no person shall be provided with access to classified information under this Act without the appropriate security clearances.11.Reports; termination(a)Initial reportNot later than 6 months after the date of the first meeting of the Commission, the Commission shall submit to the President and Congress an initial report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(b)Final reportNot later than 18 months after the submission of the initial report of the Commission, the Commission shall submit to the President and Congress a final report containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members.(c)Termination(1)In generalThe Commission, and all the authorities of this Act, shall terminate 60 days after the date on which the final report is submitted under subsection (b).(2)Administrative activities before terminationThe Commission may use the 60-day period referred to in paragraph (1) for the purpose of concluding its activities, including providing testimony to committees of Congress concerning its reports and disseminating the final report.12.Domestic terrorism definedIn this Act, the term domestic terrorism has the meaning given such term in section 2331 of title 18, United States Code.13.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, to remain available until expended.